Caton, C. J. The submission in this case is, of “ all claims of the said Carter & Miller upon said Waughop, for payment, for work and labor done, and materials furnished in and about the erection and completion of three dwelling houses built in the years 1855 and 1856, for said Waughop, and situated on Washington street, in said city of Chicago, and all claims of said Waughop upon said Carter & Miller, for any alleged defects in said work upon said houses.” Under this submission, Waughop proved that certain of the stone work was defectively done, for which he claimed damages. To rebut this, the arbitrators admitted the other parties to prove that Waughop had neglected to furnish the cut stone within the time he had agreed to do so, and that by reason thereof, the work complained of could not be done till it was so late that it was injured by the frost, which was the defect complained of, and that so Waughop himself was responsible for the defect. The objection to the award is, that the arbitrators admitted evidence of the delay in furnishing the cut stone. Admitting that by the submission the arbitrators had no jurisdiction to consider the question whether Carter & Miller were entitled to damages because Waughop had not furnished the cut stone at .the time agreed, it seems to us that it was clearly competent to show that the defect in the work was attributable to this neglect of Waughop. It was as competent to show that Waughop was responsible for the defective work in this way, as it would have been to show that he had ordered the work to be done in a particular mode, and then complained that it was not well done; or as to have shown that the defect was in consequence of the bad quality of the material furnished by him. For the purpose of answering the claim for damages for defective work, it was perfectly competent for the arbitrators to hear any competent proof to show that the fault complained of was justly attributable to Waughop himself. If the evidence was competent for one purpose and not for another, it was properly admitted, and the presumption is, that it was only considered for the legitimate purpose for which it was admissible. There is nothing upon the face of the award, nor is there any thing in the case, showing that the arbitrators allowed any thing for damages in consequence of the delay in delivering the cut stone. The judgment must be affirmed. Judgment affirmed.